Title: To Benjamin Franklin from Joseph Lunier, 3 December 1780
From: Lunier, Joseph
To: Franklin, Benjamin


May it please your excellency
havre de grace the 3d. day of xber 1780 at theSign of the Sacrifice of abraham on the quay— h.
A Succession of four years misfortune and confinement puts me under the necessity of calling for your excellency’s protection and assistance. The 2d. day of January 1777 I embarked on board of the State brig the Notre dame Cap. Rob. Cockran bound to Charlestown South Carolina, the 31st of the Same month we took a prise, I went on board of her and the 8th following we (the prise) were taken and Carried into antigua and from there to England. Few months after I was committed to forton gaol where I have laid eversince till the 22d. ult. when after many unsuccessful attempts to get my liberty I slipt along the french prisonners of war and arrived Safe with them at la hougue in the dove Cartel Capt liley(?).
The Small stock of money I had has enabled me to get to this place where I expected to See an american agent who would procure me a Small Sum of money on my note upon Capt. Cockran in whose hands are actually and have been these four years a Small venture and all my effects. But being disappointed in my expectation and of course reduced to the most perplexing distress I lay under the necessity to address myself to your excellency for a succour Sufficient to get to Nants or to any place where there is any vessel belonging to the continent of america to whom I beg leave to offer my Services.
I dare to presume that your excellency will not question my Sincerity and integrity. However I here inclose a certificate of my long confinement and of the manner I have been taken signed by four american officers my fellow sufferers. I would have joined one from the Rev. mr Wren, had not my departure been So precipitate as not to admit to Ask the addition of that favour to the many I have received from that gentleman in the most anxious expectation of a speedy assistance I beg leave to Subscribe myself, of your excellency, the most devoted and most obedient humble Servant
J. Lunier
